UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 98-4882



In Re: ALVIN JERONES PURDIE, JR.,

                                                          Petitioner.



          On Petition for Writ of Mandamus.    (CR-94-46)


Submitted:   January 21, 1999             Decided:   February 5, 1999


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Alvin Jerones Purdie, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alvin Jerones Purdie, Jr., filed this petition for a writ of

mandamus seeking reversal of his drug and firearm convictions based

on a delay in the appellate process stemming from his inability to

obtain transcripts of his jury trial.    To obtain mandamus relief,

a petitioner bears the heavy burden of showing that he has no other

adequate avenues of relief and that his right to the relief sought

is clear and indisputable.     Mallard v. United States Dist. Court,

490 U.S. 296, 308-09 (1989).    Purdie alleges that his inability to

obtain adequate trial transcripts has precluded him from perfecting

a direct appeal of his conviction in violation of his due process

rights.   Despite the extensive delays that have accompanied his

appeal, a briefing order will be set in the near future that will

provide Purdie the opportunity to present his appeal to this court.

Through the appellate process Purdie may present his concerns. See

Fed. R. App. P. 10(c); United States v. Wilson, 16 F.3d 1027, 1031

(9th Cir. 1994). Accordingly, although we grant Purdie’s motion to

proceed in forma pauperis, we deny the mandamus petition.    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                     PETITION DENIED




                                   2